TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
BLADIMIR BERMUDEZ, ) Docket No. 2018-06-0374
Employee, )
V. )
RICK MESSINA ) State File No. 18258-2018
d/b/a MESSINA MASONRY & )
CONSTRUCTION, LLC, )
Employer. ) Judge Joshua Davis Baker

 

COMPENSATION ORDER FOR BENEFITS
(DECISION ON THE RECORD)

 

Mr. Bermudez suffered a workplace fall and filed a request for a compensation
hearing on the record seeking temporary total and permanent partial disability benefits, as
well as medical benefits including payment of past medical expenses. Messina Masonry
did not oppose any of Mr. Bermudez’s requests, so the Court awards him all the requested
relief.

Claim History

Mr. Bermudez, a Tennessee resident, worked for Messina earning $600.00 per
week. On January 26, 2018, Mr. Bermudez fell from a scaffolding and fractured his left
ankle. Messina provided no benefits, and Mr. Bermudez never worked for the company
again.

Needing treatment, Mr. Bermudez went to a hospital and then came under the care
of Dr. Manish Sethi. Dr. Sethi took him off work, operated on his ankle, placed him at
maximum medical improvement on September 25, 2020, and assigned a five-percent
permanent impairment rating. Dr. Sethi also submitted a statement declaring that Mr.
Bermudez’s injury arose primarily from his work and that all medical care he received from
the injury was reasonable and medically necessary. Mr. Bermudez did not file any of his
medical bills.
Mr. Bermudez filed a petition for benefit determination within sixty days of his
injury date, alleging that Messina did not have workers’ compensation coverage at the time
of his injury. The Bureau’s compliance investigator determined Messina lacked workers’
compensation insurance.

Mr. Bermudez remained out of work from the date of his injury (January 26, 2018)
until Dr. Sethi placed him at maximum medical improvement (September 25, 2020). He
seeks $50,571.43 in temporary disability benefits, $9,000.00 in permanent disability
benefits, medical bill payments, and future medical care.

Findings of Fact and Conclusions of Law

Mr. Bermudez must prove by a preponderance of the evidence that his work injury
arose primarily out of and in the course and scope of his work and resulted in permanent
impairment. Regarding the requested medical benefits, he must prove that the need for
treatment arose primarily out of and in the course and scope of employment and that the
treatment was reasonable and necessary. See Tenn. Code Ann. §§ 50-6-204(a)(1)(A), 50-
6-239(c)(6) (2020); Panzarella v. Amazon.com, Inc., No. E2017-01135-SC-R3-WC, 2018
Tenn. LEXIS 244, at *8 (Tenn. Workers’ Comp. Panel May 16, 2018). As the evidence
submitted by Mr. Bermudez is undisputed, the Court holds Messina Masonry must provide
all the relief requested.

To receive temporary total disability benefits, Mr. Bermudez must prove that his
compensable injuries totally disabled him from working for a specific period of time. See
Shepherd v. Haren Const. Co., Inc., 2016 TN Wrk. Comp. App. Bd. LEXIS 15, at *13
(Mar. 30, 2016). Here, he proved that Dr. Sethi took him out of work due to his
compensable injury from April 30, 2018, until his release at maximum medical
improvement on September 25, 2020. So, Mr. Bermudez proved entitlement to temporary
total disability benefits totaling $50,571.43 over his period of disability. Messina shall pay
him these benefits. This amount is in addition to the $5,428.30 the Court previously
awarded Mr. Bermudez.!

Concerning permanent partial disability benefits, Mr. Bermudez proved he suffered
an “injury... arising primarily out of and in the course and scope of employment.” Tenn.
Code Ann. § 50-6-102(14). He fell from scaffolding and fractured his left ankle while
working for Messina. The medical records support his account of how he became injured.
Further, Dr. Sethi stated that Mr. Bermudez’s ankle fracture arose primarily out of this

 

1Tn previous orders, the Court awarded Mr. Bermudez to pay $5,428.30 in temporary total disability benefits
for time off work January 26, 2018, to April 30, 2018. The Court also ruled him eligible to request payment
from the Uninsured Employer’s Fund, and the Fund paid those benefits. It is unclear which amount, if any,
in medical benefits the Fund paid for Mr. Bermudez.
employment. Thus, Mr. Bermudez’s injuries arose primarily out of and in the course and
scope of employment.

As a result of the accident, Mr. Bermudez proved that he retains five-percent
permanent impairment for his compensable injury and is entitled to an award of permanent
partial disability benefits for 22.5 weeks. This results in an award of $9,000.00 (22.5 x
$400 per week), the entire amount of permanent partial disability benefits he requested.
See Tenn. Code Ann. § 50-6-207(3).

Turning to medical benefits, under the Workers’ Compensation Law, the employer
“shall furnish, free of charge to the employee, such medical and surgical treatment. . .
made reasonably necessary by accident as defined in this chapter.” Tenn. Code Ann. § 50-
6-204(a)(1)(A). Dr. Sethi’s signed statement shows Mr. Bermudez’s medical treatment
was reasonable, necessary, and resulted from the work accident. Mr. Bermudez’s
unrefuted declaration demonstrates Messina did not offer any medical care for this injury.
Therefore, the Court holds Messina must pay for treatment Mr. Bermudez received from
Dr. Sethi and the hospital. See, e.g., Ducros v. Metro Roofing and Metal Supply Co., Inc.,
TN Wrk. Comp. App. Bd. LEXIS 62, at *10 (Oct. 17, 2017) (“[A]n employer who does
not timely provide a panel of physicians risks being required to pay for treatment an injured
worker receives on his own.”). However, because Mr. Bermudez filed none of his past
medical bills, the Court cannot determine the amount Messina is required to pay.

The Court also authorizes Dr. Sethi to provide ongoing treatment of Mr. Bermudez’s
compensable injuries, again because Messina failed to provide medical care. See Young v.
Young Elec., 2016 TN Wrk. Comp. App. Bd. LEXIS 24, at *16 (May 25, 2016).

Finally, the Court affirms its previous holding that Mr. Bermudez is eligible to seek
payment of benefits from the Uninsured Employers Fund. The Bureau has discretion to
pay limited temporary disability and medical benefits from the Fund to an employee who:
1) worked for an uninsured employer, 2) suffered an injury arising primarily in the course
and scope of employment on or after July 1, 2015, 3) was a Tennessee resident on the date
of the injury, and 4) provided notice to the Bureau of the injury and of the employer’s lack
of coverage within a reasonable period of time, not to exceed sixty days. Tenn. Code Ann.
§ 50-6-801(d)(1)-(4).

The undisputed facts show that Messina lacked workers’ compensation insurance
on January 26, 2018, the date of the accident. Mr. Bermudez suffered a compensable injury
as a result of his accident and provided notice to the Bureau within sixty days. Lastly, Mr.
Bermudez lived in Tennessee when he became injured. He therefore meets all eligibility
requirements for seeking discretionary payment from the Fund.

IT IS, THEREFORE, ORDERED as follows:
1. In addition to the benefits awarded by previous order, Messina shall pay Mr.
Bermudez $50,571.43 in temporary disability benefits.

2. Messina shall pay Mr. Bermudez $9,000 in permanent partial disability benefits.

3. Messina shall pay for past medical care with Dr. Sethi and Vanderbilt University
Medical Center for this injury. Mr. Bermudez or the medical providers shall furnish
any other reasonable, necessary and related bills to Messina for prompt payment.
The bills and payments are subject to the fee schedule.

4. Messina shall provide reasonable and necessary future medical benefits with Dr. Sethi
for this work injury.

5. Mr. Bermudez’s attorney, Timothy Lee, provided valuable service in securing these
benefits. Because his fees would exceed $10,000 if paid at twenty percent of the
total award, he must submit an affidavit and motion for his attorney fees.

6. The Court taxes the $150 filing to fee to Messina, to be paid to the Court Clerk under
Tennessee Compilation Rules and Regulations 0800-02-21-.06 (August, 2019)
within five business days of this order becoming final, and for which execution
might issue if necessary.

7. Unless an appeal is filed, this order shall become final in thirty days.

8. Mr. Bermudez’s attorney, Mr. Lee, shall file a completed SD-2 within five days of
this order becoming final.

ENTERED March 11, 2021.

CN ee
Joshua Davis Baker, Judge
Court of Workers’ Compensation Claims

APPENDIX

1. Petition for Benefit Determination filed March 2, 2018
2. Dispute Certification Notice filed May 7, 2018
3. Request for Scheduling Hearing
. Request for Expedited Hearing
. Declaration of Bladimir Bermudez dated December 17, 2018
. Declaration of Bladimir Bermudez dated April 6, 2019

. Request for Investigation
Medical Records filed January 22, 2019

4
5
6
7. Expedited Request for Investigation Report
8
9.
1

0. Exhibits to Employee’s Position Statement filed March 1, 2019

 

 

 

 

 

 

 

 

CERTIFICATE OF SERVICE
I certify that a correct copy of this is order was sent as indicated on March 11,
2021.
Name Certified | Via Via | Service sent to:
Mail Fax | Email

Tim Lee, xX tim @timleelawfirm.com
Employee’s Attorney
Rick Messina, xX xX 2418 Old Greenbrier Pike
Self-represented Greenbrier, TN 37073
Employer messinamasonry @live.com
Uninsured Employers Lashawn.pender @tn.gov
Fund

 

 

 

 

 

 

ss LNAI, f »
Penny Strum, Court Clerk

Court of Works’ Compensation Claims
We.courtclerk @ tn. gov

dh A ALi -

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
altemative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifieen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 
 
 

   
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wc.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CZ Expedited Hearing Order filed on CD Motion Order filed on

C1 Compensation Order filed on Oi Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [o Employerl | Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney’s Email: Phone:

 

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082